Citation Nr: 1343276	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-33 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance (A&A).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1948 to January 1952.  The issue of entitlement to SMP is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction of the file has been with the VA Regional Office (RO) in Chicago, Illinois.  The issues of service connection for PTSD and entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus arise from a July 2012 rating decision by the Chicago RO.  

While the Board was preparing this decision, the Milwaukee Pension Center added a document to the Veterans Benefits Management System (VBMS) on December 20, 2013, which appears to be a draft rating decision granting the SMP issue on appeal.  The purpose of this document is not entirely clear and there is no indication that a decision was formally issued.  This issue is in the Board's jurisdiction at this time and the December 2013 document cannot be considered to have effect of resolving it.  Regardless, there is no prejudice to the Veteran as the instant Board decision provides a full grant of the benefit sought with regard to the SMP issue on appeal.

New evidence pertaining to the SMP issue on appeal has been created by the AOJ and added to the record (in Virtual VA) after the issuance of the most recent statement of the case (SOC) addressing the matter in December 2012.  As the instant Board decision grants the SMP benefit sought, there is no prejudice to the Veteran in the Board proceeding with issuance of this decision without remanding the matter for the purpose of issuing of a new supplemental SOC (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for PTSD and entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.
FINDING OF FACT

It is reasonably shown that the Veteran requires regular personal care assistance from another person.


CONCLUSION OF LAW

The criteria for establishing entitlement to SMP based on the need for A&A are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, it is noteworthy that the Veteran has already been awarded SMP at the housebound rate (effective from September 30, 2010).  The issue in this appeal is specifically limited to entitlement to SMP benefits based on the need for regular aid and attendance.  

An increased rate of pension (SMP) is payable, when an otherwise eligible veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. §§ 3. 351(b), (c).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).
In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

It is mandatory for the VA to consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which an individual is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran's nonservice-connected disabilities were found by the RO to include: coronary artery disease status post coronary artery bypass grafting and defibrillator implant, rated 100 percent; schizoaffective disorder, rated 30 percent; bunion and hammertoe deformities of both feet, rated 10 percent for each foot; esophageal reflux and peptic ulcer, rated 10 percent; and low back pain / muscle strain, rated 10 percent.  Evidence of record, including as discussed below, reasonably reflects that the Veteran suffers from hearing loss, tinnitus, degenerative arthritis of the hands and fingers, and dementia with some degree of memory loss and confusion.

Notably, it is not shown that the Veteran is a patient in a nursing home on account of mental or physical incapacity, nor is he blind or nearly blind.  Consequently, to establish entitlement to compensation at the A&A rate, the Veteran must show that the disabilities render him bedridden, or require that he have the regular aid and assistance of another person.

An August 2013 VA "Examination For Housebound Status or Permanent Need For Regular Aid and Attendance" report (signed by the examining physician and added to Virtual VA in November 2013), shows that the Veteran's pertinent diagnoses included coronary artery disease, schizoaffective disorder, and dementia.  The VA examiner found that the Veteran was able to feed himself and to prepare his own meals, and found that he did not need assistance with bathing and tending to other hygiene needs.  The VA examiner found that the Veteran is not legally blind and does not require nursing care.

However, the August 2013 VA examiner found that, due to the Veteran's dementia, he required assistance with medication management and that he lacked the ability to manage his own financial affairs; the Veteran's spouse helped him in these respects.  The VA examiner noted that the Veteran walked with a shuffling gait, and that his general appearance was clean, but he needed assistance from his spouse in shaving and dressing/undressing because arthritis in his upper extremities makes these tasks difficult for him.  The VA examiner also noted that it was difficult for the Veteran to stand up from a sitting position due to disability of the lower extremities, and that he could stand for only a short period of time before resting or leaning against walls or furniture, and that the Veteran required frequent rest periods.  The examiner reported that the Veteran was able to leave home once or twice per week, accompanied by his spouse.  Finally, the examiner noted that the Veteran required an assistive device for locomotion and, so aided, was still limited to "50-100 feet."

The Board notes that the August 2013 VA examination report presents an account of the Veteran's limitations that significantly differs from indications presented in a prior December 2012 VA examination report (found in Virtual VA).  The Board notes that the Veteran's December 2012 VA examination report shows that he reported for the examination alone and described a significant amount of independence and functionality; he indicated that his wife did not live with him or assist him.  However, the Board notes that a broad review of the record reflects significantly inconsistent and confusing statements from the Veteran regarding such details which are difficult to reconcile.  The Veteran is shown to struggle with dementia and other mental health concerns which appear to affect the consistency and reliability of his accounts of his own activities and capacity; consequently, the accounts themselves raise questions about his ability to tend to self-care functions.  The Board finds that the most recent VA examination report describing the Veteran's functional limitations is at least as probative as prior evidence indicating greater capability largely informed by the Veteran's own statements.

The December 2012 VA examination report, although broadly depicting greater independent capacity than the August 2013 VA examination report, does describe "significant arthritis changes to hands," that he requires the aid or a cane or walker for locomotion, "Arthritis changes to the finger joints bilateral hands," and "some dizziness when changing positions."

The August 2013 VA examination report is most up-to-date, was prepared by a medical doctor, appears less reliant upon the Veteran's own account of his daily functionality, and appears somewhat more contemplative of details of the Veteran's mental capacity.  By comparison, the December 2012 VA examination report prepared by a nurse practitioner appears more reliant upon the Veteran's own account of his daily functionality and presents less apparent contemplation of the Veteran's documented mental health difficulties.  The Board finds that the August 2013 VA examination report is more probative evidence providing a picture of the Veteran's functionality that is more favorable to this claim on appeal.

An August 2012 written statement by the Veteran's home health aide (in Virtual VA) explains that the aide cleans the Veteran's house, keeps his paperwork in order, manages his telephone correspondence with VA regarding appointments, and reminds the Veteran of his tasks and appointments.  The home health aide also describes assisting the Veteran by washing and folding his clothes.

With resolution of all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record reasonably establishes that the Veteran requires regular aid and attendance of another person.  In this regard the Board finds especially probative the findings/observations by the August 2013 VA examiner and other evidence describing the Veteran as suffering from schizoaffective disorder and dementia with significant arthritis impairment of his fingers and hands and significantly limited ability to walk or stand; the August 2013 VA examiner's opinion that the Veteran required assistance with dressing/undressing as well as shaving and with managing his medication is persuasive.  The evidence reasonably reflects that the Veteran now requires (and receives) regular assistance with self-care.

Several of the enumerated factors reflective of a need for regular aid and attendance are reasonably shown in this case.  The inability to dress and undress and to keep clean and presentable without assistance is reasonably shown.  Physical incapacity requiring care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment is reasonably shown.  Also, mental incapacity (including as associated with dementia) requiring care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment is reasonably shown.  Accordingly, the Board finds that the requirements for establishing entitlement to a higher rate of pension benefits based on the need for regular aid and attendance are met.


ORDER

The appeal seeking SMP based on the need for regular A&A is granted, subject to the regulations governing payment of monetary awards.


REMAND

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. §  20.201.  An August 2012 written statement from the Veteran constitutes a notice of disagreement with a July 2012 rating decision (by the Chicago, Illinois RO) denying  service connection for PTSD ("I strongly disagree with your decision to deny my claim for PTSD").  Additionally, the Board notes that the Veteran's October 2012 correspondence expresses that he submitted the accompanying evidence "in support of my NOD [notice of disagreement] filed for denial of 1151 claim."  The July 2012 RO rating decision included a denial of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus.  Both of these notices of disagreement were timely to the July 2012 RO rating decision.  Review of the record (including Virtual VA and VBMS) reflects that an SOC has not been issued with regard to either issue.
When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issues must be furnished to the appellant. Under Manlincon v. West, 12 Vet. App. 238 (1999), the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  Notably, these claims are not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should issue an appropriate SOC in the matters of (1) service connection for PTSD and (2) entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus .  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matters should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


